Citation Nr: 0102583	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-15 263	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical 
Administrative Service in Albuquerque, New Mexico


THE ISSUE

Entitlement to fee basis dermatological care.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active duty from July 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Medical Administrative 
Service (MAS), in Albuquerque, New Mexico (the agency of 
original jurisdiction or AOJ), in which it was determined 
that the veteran was no longer entitled to private fee-basis 
medical care because a VA facility was feasibly available for 
his treatment.


FINDINGS OF FACT

1.  The veteran is in receipt of a 100 percent permanent and 
total evaluation for his service-connected disabilities which 
include: loss of use of the lower extremities due to multiple 
sclerosis, evaluated as 100 percent disabling; inguinal 
hernia, for which a noncomepnsable evaluation is assigned; 
and chronic cystitis, for which a noncompensable evaluation 
is assigned.  

2.  Effective September 30, 1998, authorization for fee-basis 
outpatient treatment was discontinued and was not issued by 
the successor agency of original jurisdiction because it was 
determined that a VA medical facility was capable of 
furnishing the medical services required by the veteran.  

3.  A VA facility is geographically accessible to the veteran 
and is capable of providing necessary care for his 
dermatological condition.


CONCLUSIONS OF LAW

1.  The decision to discontinue authorization for fee-basis 
outpatient care for the veteran was not arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  38 U.S.C.A. §§ 1701, 1703, 1710, 
5107(b) (West 1991 & Supp. 1999); 38 C.F.R. § 17.52 (2000).

2.  The veteran is not entitled to authorization for fee-
basis outpatient medical care for his dermatological 
condition.  38 U.S.C.A. § 1703 (West 1991 & Supp. 1999); 
38 C.F.R. § 17.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking authorization to receive fee-basis 
outpatient medical care for his dermatological condition.  In 
the interest of clarity, the factual background of this case 
will be reviewed.  The pertinent law and VA regulations will 
then be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual Background

The evidence indicates that prior to September 1998 the 
veteran had been in receipt of fee basis private medical care 
as authorized under the jurisdiction of the El Paso VA Health 
Care Center in El Paso, Texas (El Paso).  However, the county 
in which the veteran resides was transferred from that 
jurisdiction to the jurisdiction of VA RO (Regional Office) 
and Medical Center (MC) in Albuquerque, New Mexico.  
Accordingly, his fee-basis ID card was terminated on 
September 30, 1998 by El Paso.

The record reflects that in September 1998, the veteran 
contacted the VA RO/MC in Albuquerque, New Mexico requesting 
a fee-basis ID card for dermatological and ophthalmological 
treatment.  The veteran was informed that the request could 
not be submitted until progress notes from his fee-basis 
providers were provided for review by the clinic director.  
In October 1998 correspondence from the VAMC in Albuquerque, 
New Mexico, the veteran was formally advised that his 
application for a fee-basis card was received and that in 
order to process his request, medical records from his fee-
basis provider would have to be submitted and reviewed. 

Notations made in the record reflect that in December 1998, a 
private medical record dated in April 1997, pertaining to 
treatment for eye refraction was received and that private 
medical records from a general practitioner were received in 
December 1998.  In December 1998, the VAMC determined that VA 
facilities were feasibly available for the veteran's 
dermatological and opthalmological care and his request for 
fee-basis ID card was  denied.  However, it appears that 
later in December 1998, short-term, fee basis opthalmological 
care from January to March 1999 was approved for purposes of 
obtaining an eye examination.  

In January 1999, the veteran was informed that his 
application for fee-basis outpatient dermatological care and 
for a fee-basis ID card was denied.  The VAMC explained that 
it had been determined that his medical needs could be 
provided by the VAMC in Albuquerque as well as by a VA 
community based clinic in Artesia, New Mexico. 

In January 1999, the veteran submitted a statement following 
notification of the denial of his request.  He stated that 
there was a clinic nearby in Hobbs, New Mexico, but that 
neither it nor the clinic in Artesia had a dermatologist.  He 
noted that the VAMC in Albuquerque, New Mexico had a 
dermatologist, but that to travel there would require a round 
trip of over 600 miles and a night in a motel, pointing out 
that his disabilities rendered him unable to make the trip in 
one day.  He stated that there was a dermatologist who came 
to Hobbs once or twice a week, but that he was uncertain of 
the doctor's schedule.

Private medical records on file, dated from September 1994 to 
August 1998, showed that in August 1998, the veteran was 
treated for a lesion on the scalp which was diagnosed as 
hyperkeratotic, seborrheic keratosis.  VA medical records 
show that upon evaluation conducted in late August 1998, 
there was no indication of a skin breakdown; the skin was 
clear on examination during hospitalization.

In February 1999, the veteran's request for fee-basis 
dermatological treatment was reconsidered by the VAMC medical 
administrative service in Albuquerque, New Mexico and was 
denied.  He and his representative were advised that the 
administrative and clinical staff had reviewed the veteran's 
request and statements as well as his private medical 
records.  It was noted that records from his private 
physician dated from September 1994 to August 1998 showed 
that the veteran had been seen 7 times, only one of which was 
for dermatological care.  It was noted that one dermatology 
visit did not justify approval of fee basis authorization.  
It was also observed that there was no medical documentation 
that the veteran had any skin disorder related to his 
multiple sclerosis, that the veteran had not been seen at a 
VA facility since the August 1998 evaluation, and that there 
were no future appointments scheduled.  

A Statement of the Case was issued in April 1999.  Therein, 
the VAMC listed the relative distances from the veteran's 
home to: the VAMC in Albuquerque, New Mexico, 315 miles; the 
VAMC in El Paso, Texas, 235 miles; and the VAMC in Big 
Spring, Texas, 114 miles.  In a statement provided by the 
veteran in May 1999, he indicated that the travel distance 
from his home to the clinic in Artesia, New Mexico was 174 
miles round-trip.

Applicable Law and Regulations

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility or are not capable of furnishing the care or 
services required, the Secretary may contract with non-VA 
facilities in order to furnish medical services to a veteran 
for the treatment of a service-connected disability or for a 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability.  38 U.S.C.A. 
§ 1703(a)(1)(A)(C).

The Board's appellate jurisdiction extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  See 38 C.F.R. § 20.101 
(2000).

The Board observes that in Meakin v. West, 11, Vet. App. 183 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a determination relative to a 
claimant's eligibility to fee basis outpatient medical care 
was a matter within the Board's jurisdiction.  In this 
regard, the Board notes that the Court's decision represents 
a significant change of law in the determination of this 
issue.

In Meakin, the Court held that in determining whether a 
claimant would be entitled to fee basis outpatient medical 
care, it must be established not only that the applicant is a 
veteran and that he seeks treatment for a service-connected 
disability, but also that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the veteran requires.  With regard 
to the latter, the Court held that the determination of 
whether a VA facility was capable of furnishing specific care 
or services did not involve a medical determination, as does 
the question of the "need for and appropriateness of 
specific types of medical care and treatment," as 
contemplated by 38 C.F.R. § 20.101. 

The Court held that an administrative determination must 
first be obtained under 38 U.S.C.A. § 1703 as to what 
specific types of care, services, or treatment are required 
before a decision can be made as to whether a VA facility can 
provide those services.  The Court further held that under 
the plain meaning of 38 U.S.C.A. § 1703(a), the issue of 
authorization for fee basis medical treatment; (i.e., whether 
a contract should be let), did not arise until it were shown 
that VA facilities were geographically inaccessible or 
incapable of providing the required medical care.  See Meakin 
v. West, 11, Vet. App. 183 (1998).

Analysis

Preliminary matters

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient  
evidence of record in order for the Board to render an 
informed decision.  The Board notes that in a May 1999 
statement the veteran said that he saw a dermatologist in 
Roswell every six months since 1995 to have precancerous 
cells on his head and face removed; that he spoke to L.T., a 
VAMC employee, on the telephone on November 11, 1998, and 
told her he was unable to get the physician to send his 
records; and that L.T. told him she would call the 
physician's office and request his records.  However, there 
is a notation on the October 1998 acknowledgement of receipt 
of the veteran's application which shows that on November 20, 
1998, L.T. spoke with the veteran and told him that she had 
not received any medical documentation supporting his claim 
for dermatology fee-basis care.  It was indicated that he 
would request them from his fee providers.  The Board 
concludes that the veteran was advised of the medical 
documentation which he was to obtain to support his claim, 
and that the VA fulfilled its obligation to assist him in 
developing the facts of his claim.  Moreover, the primary 
question in this case is the availability of VA facilities to 
provide care to the veteran, and the Board accepts as true 
his statement as to seeing the dermatologist in Roswell as he 
has described.  It is not necessary to have the physician's 
clinical records for making a determination in this case, and 
the Board concludes that further remand to obtain them is not 
warranted.  Accordingly, the Board will proceed to a decision 
on the merits.

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that a veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran is seeking authorization to receive fee-basis 
outpatient medical care for a dermatological condition.  
Records reflect that prior to September 1998 he had been 
authorized to receive fee basis treatment but that his fee-
basis ID card was terminated on September 30, 1998 due to a 
transfer of the authorizing jurisdiction to the VARO and MC 
in Albuquerque, New Mexico.  

The veteran's basic eligibility to receive some form of 
outpatient care through the VA for his dermatological 
condition is not in dispute inasmuch as the veteran meets the 
criteria specified under 38 U.S.C.A. § 1703(a)(1)(C), by 
virtue of having a total disability permanent in nature from 
a service-connected disability.  The issue on appeal revolves 
around the decision of the AOJ, following its December 1998 
and February 1999 review of the case, that the veteran's 
outpatient dermatological treatment would have to take place 
at a VAMC or VA clinic rather than on a fee basis by a 
private provider.

Based on the law and regulations, the issue in this case is 
whether a VA facility is either (1) geographically 
inaccessible, or (2) not capable of providing the care or 
services that the veteran requires.  In either case, fee 
basis treatment would be authorized.

The veteran's contentions are essentially twofold.  In 
essence, he maintains that the VA clinic which is the nearest 
to him cannot provide him with the care that he requires.  He 
also argues that VA facilities which are able to provide 
appropriate care are not accessible to him because his 
disabilities, which include multiple sclerosis, confine him 
to a wheelchair, rendering traveling difficult and tiring. 

With respect to the veteran's first contention, he has 
expressed dissatisfaction with the decision to terminate his 
fee-basis ID card based on a decision that VA facilities were 
capable of providing care for his dermatological condition.  
The Board points out that the evidence does not reflect that 
the veteran's dermatological condition has required a 
significant amount of care in recent years.  Specifically, he 
was last treated for a skin lesion in August 1998 and the 
record does not reflect that he has been treated for that 
condition since that time.  The veteran has reported that he 
receives care from a private dermatologist every 6 months.  
The Board notes, however, that the dermatologist is located 
in Roswell, which is located farther from the veteran's home 
town than is the VA community based clinic in Artesia.  

The veteran has not specifically contended nor presented any 
evidence that any of the VA facilities or clinics which are 
the closest to him are actually incapable of providing his 
dermatological care.  The record reflects that the veteran 
elected to receive treatment at a VA Clinic in Artesia, New 
Mexico.  In January 1999 correspondence informing the veteran 
of the denial of fee-basis dermatological care, the VAMC 
concluded that the VA medical facility in Artesia was capable 
of providing the appropriate medical care for the veteran.  
However, the record reflects that he has not been seen at a 
VA facility since August 1998 and that he has apparently 
never made an appointment at that clinic thereafter.  

The record reflects that the closest VA clinic to the veteran 
is in Hobbs, New Mexico.  The veteran stated that this 
facility did not open until September 1998, and was not open 
when he initially elected to receive treatment at the VA 
facility in Artesia, New Mexico.  With respect to the VA 
clinic in Hobbs, New Mexico, the MAS has not specifically 
addressed whether appropriate care could be provided at that 
facility for the veteran.  However, the record reflects that 
the veteran himself has indicated that a dermatologist 
provides care at that facility once or twice a week.  The 
evidence does not reflect that the veteran has ever been seen 
at this clinic.

The record does reflect that the veteran was seen for an 
evaluation for spinal cord injuries at the VAMC in 
Albuquerque, New Mexico in August 1998, at which time an 
evaluation of his skin showed no active facial lesions.  The 
veteran has stated that the Albuquerque VAMC has a 
dermatologist on staff.  In a May 1999, statement the veteran 
indicated that he was to be seen at that facility for an 
annual examination in August 1999.  The record reflects that 
there is a dermatologist on staff at that facility and that 
that facility would be capable of providing dermatological 
care for the veteran, but it does not appear that he receives 
dermatological treatment at that facility.

In sum, the evidence does not establish that a VA facility is 
not capable of providing the care or services that the 
veteran requires.  Specifically, the VAMC has determined that 
the VA clinic in Artesia, New Mexico is capable of providing 
dermatological care for the veteran and the veteran has not 
argued otherwise, inasmuch as he has not scheduled an 
appointment or received treatment there since his fee-basis 
treatment was terminated in September 1998.  Further it 
appears that the VA Clinic in Hobbs, New Mexico would be 
available to provide appropriate dermatological care for the 
veteran.  Finally, the veteran has not argued that the VAMC 
in Albuquerque, New Mexico would not be capable of providing 
dermatological care; however, as to that facility he has 
argued that it is essentially geographically inaccessible.  

Veterans Health Administration Manual M-1, Part 1, Chapter 
18, paragraph 18.02(i) states that geographically 
inaccessible refers to a location of a veteran's permanent 
residence which is so remote from a VA facility that it would 
be uneconomical to transport to a VA facility.  After noting 
that "[a]rbitrary mileage boundaries are not to be 
established", it states that the combined costs of travel and 
care in a VA facility as compared to fee-basis care will be 
the determining basis and that a cost comparison is required 
to determine whether fee medical care or VA care is more 
economical.  The above manual provision, while providing a 
guideline and some insight into the analytical process used 
by the Veterans Health Administration in making decisions as 
to a veteran's eligibility for fee-basis, is not regulatory 
in nature.

Evidence of record reflects that there is a VA clinic in 
Hobbs, Texas, which is near the veteran's home.  The veteran 
has stated that the VA facility in Artesia, New Mexico is 
approximately 87 miles from his home.  Evidence of record 
also shows that the VAMC in Albuquerque, New Mexico is 315 
miles from the veteran's home; the VAMC in El Paso, Texas is 
235 miles from his home and the VAMC in Big Spring, Texas is 
114 miles.  Although presumably the VAMC's in El Paso and Big 
Spring, Texas would be capable of providing appropriate care 
for the veteran, this has not been firmly established or 
determined for the record by the VAMC.  Accordingly, the 
Board will not discuss the matter of geographic accessibility 
with respect to those two facilities.  

In this case, having determined that the VA Clinic in 
Artesia, New Mexico is capable of providing appropriate 
dermatological care for the veteran, the Board also finds 
that this facility is geographically accessible.  The 
evidence reflects that the VA Clinic in Artesia, New Mexico 
is approximately 87 miles from the veteran's home and 174 
miles round-trip.  On its face, 174 miles do not rise to the 
level of geographic inaccessibility and the veteran has not 
maintained that travel to that facility requires an over-
night stay, as would travel to the VAMC in Albuquerque, New 
Mexico.  

The veteran has reported that long car trips are difficult 
for him due to his disabilities, particularly multiple 
sclerosis.  The Board has taken such difficulties into 
account and is sympathetic to his concerns but must balance 
them against considerations of the time and travel involved 
and the frequency of treatment required.  At this point, the 
frequency of dermatological treatment required by the veteran 
appears to be approximately once every six months, as 
reported by the veteran himself.  Were the veteran to require 
more frequent treatment, factors including the time and 
distance involved would provide a more compelling argument 
with respect to the issue of geographic inaccessibility.  
However, given the relative distance involved and the 
frequency with which he is currently receiving treatment, 
approximately once every 6 months, the Board is unable to 
conclude that the VA facility in Artesia, New Mexico is 
geographically inaccessible.  

Moreover, as indicated by the record, a VA Clinic is now open 
in Hobbs, New Mexico which appears to be capable of providing 
dermatological care for the veteran, and which is located 
near the veteran's home.  

The Board does believe that travel to the VAMC in 
Albuquerque, New Mexico for treatment, which is a trip in 
excess of 600 miles round-trip and which requires an over-
night stay, is excessive, particularly in light of the 
veteran's disabilities.  However, as already discussed this 
facility is not the only facility capable of handling the 
veteran's dermatological care, since the VAMC has assured 
that the VA Clinic in Artesia, New Mexico is capable of 
providing that care.  Moreover, although not clearly 
established, it appears that the VA Clinic in Hobbs, New 
Mexico may also be capable of providing dermatological 
treatment for the veteran.  

In conclusion, the preponderance of the evidence reflects 
that a VA facility is capable of providing dermatological 
care for the veteran and that it is geographically 
accessible.  Accordingly, the claim of entitlement to fee 
basis dermatological care is denied.  

Additional Matters

The veteran's representative has argued that the veteran was 
denied due process with respect to the termination of his 
fee-basis medical care which occurred effective September 30, 
1998.  In this regard, the Board points out that the use of 
the word "may" in § 1703(a) indicates that a fee-basis 
determination such as that in issue are wholly within the 
Secretary's discretion.  Meakin, at 186.  The veteran was 
provided a Statement of the Case explaining the reasons for 
the decision and the decision was made by the appropriate 
source.  Accordingly, there was no denial of due process 
rights in connection with the termination of the veteran's 
fee-basis treatment.

To the extent that the claim presented includes the issue of 
whether the veteran's fee-basis outpatient medical care was 
properly discontinued, the Board has no authority to review 
decisions made by the Secretary which rest entirely within 
his discretion in the absence of evidence that such 
determination was arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law.  Malone 
v. Gober, 10 Vet. App. 539 (1997).  The arbitrary and 
capricious standard is very narrow, mandating judicial 
affirmance if a rational basis exists for an agency decision 
even if the court may disagree.  Environmental Defense Fund 
v. Costle, 211 U.S. App. D.C. 313, 657 F.2d 275, 283 (D.C. 
Cir. 1981).

In this case, the evidence of record fails to show that the 
decision to discontinue the veteran's fee-basis outpatient 
medical care was arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law.  The 
decision to discontinue the veteran's fee-basis outpatient 
medical care undeniably was inconvenient for him, as this 
action requires him to spend more time driving to and from 
the VA outpatient clinic for treatment.  That being said, the 
record contains no indication that the action to terminate 
his fee-basis treatment was in any way personal, i.e., 
retribution or a vendetta against this particular veteran.  
Rather, the evidence indicates that the veteran's fee-basis 
outpatient medical care was being discontinued because the 
county in which the veteran resides was transferred from the 
jurisdiction of one VA RO/MC to another jurisdiction, which 
in turn determined that VA medical services could be 
economically provided.  The Board finds therefore that there 
was a rational basis for this decision and that such 
determination was not arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to fee-basis outpatient dermatological medical 
services is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

